      Case 4:18-cv-04622 Document 1 Filed in TXSD on 12/07/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

FELDER, CAROLINE                       §
                                       §
      Plaintiff,                       §
                                       §
v.                                     §        CIVIL ACTION NO. _________
                                       §
JOSEPH HOFBAUER &                      §
AIRBNB, INC.,                          §
                                       §
      Defendants.                      §
______________________________________________________________________________

                  DEFENDANT AIRBNB, INC.’S NOTICE OF REMOVAL

       Defendant Airbnb, Inc. (“Airbnb”) files this Notice of Removal pursuant to 28 U.S.C. §§

1332(a), 1441 and 1446, and would respectfully show the Court as follows:

                                        A.       INTRODUCTION

       1.       On October 22, 2018, Caroline Felder (“Plaintiff”) filed Plaintiff’s Original Petition

and initiated an action identifying Airbnb and Joseph Hofbauer as Defendants in the 189th Judicial

District Court of Harris County, Texas, Cause No. 2018-76556 (the “State Court Action”). In

Plaintiff’s Original Petition, Plaintiff alleges that she was injured while staying at an Airbnb

located at 4709 Sharman St., Houston, Texas 77009. 1 Plaintiff alleges that Airbnb and Joseph

Hofbauer were possessors and in charge of maintaining the rental property. 2

       2.       Plaintiff specifically alleges that she seeks monetary relief over $100,000.00 but

not more than $200,000.00. 3




1
       See Plaintiff Caroline Felder’s Original Complaint at ¶4.
2
       Id. at ¶7.
3
       Id. at ¶3.
       Case 4:18-cv-04622 Document 1 Filed in TXSD on 12/07/18 Page 2 of 4



        3.      Plaintiff Caroline Felder’s Original Complaint and Citation were served upon

Airbnb on November 13, 2018, via its Registered Agent. 4 Airbnb thus timely files this Notice of

Removal within the 30-day time period prescribed by 28 U.S.C. § 1446(b). Airbnb has not yet

filed an answer or any other pleadings or pre-answer motions.

                                    B.       BASIS FOR REMOVAL

        4.      Removal is proper because there is complete diversity among the parties. 28 U.S.C.

§ 1332(a). Plaintiff alleges that she is an individual who resides in Louisiana. 5 Airbnb is, and was

at the time the State Court Action was filed, a citizen of Delaware, where it was incorporated, 6 and

California, where it has its principal place of business. Joseph Hofbauer is an individual residing

in Harris County, Texas. 7 Mr. Hofbauer has not been served, thus his consent to removal is not

required.

        5.      Moreover, as noted above, Plaintiff seeks monetary relief over $100,000.00 in the

State Court Action. Therefore, the amount in controversy exceeds $75,000.00, excluding interest

and costs. 28 U.S.C. § 1332(a).

        6.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

        7.      Pursuant to 28 U.S.C. §1441(d), Airbnb will promptly file a copy of this notice of

removal with the clerk of the state court where the suit has been pending, and written notice of the

filing will be given to Plaintiff, the adverse party.

        8.      A jury demand was not made in the State Court Action.




4
        The executed process has not been filed in the State Court Action.
5
        See Plaintiff Caroline Felder’s Original Complaint at ¶4.
6
        Id. at ¶6.
7
        Id. at ¶5.

                                                        2
      Case 4:18-cv-04622 Document 1 Filed in TXSD on 12/07/18 Page 3 of 4



       9.      As required by 28 U.S.C. § 1446(a) and LR 81, attached to this notice are: all

executed process in the case; pleadings asserting causes of action, e.g., petitions, counterclaims,

cross actions, third-party actions, interventions and all answers to such pleadings; all orders signed

by the state judge; the docket sheet; an index of matters being filed; and a list of all counsel of

record, including addresses, telephone numbers, and parties represented.

                                       C.     CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant Airbnb, Inc. asks the Court to

remove the suit to the Southern District of Texas and for such other and further relief to which it

may be entitled in law or in equity.

                                               Respectfully submitted,

                                               WALKER WILCOX MATOUSEK, LLP

                                               By:      /s/ Robbie A. Moehlmann
                                                      Robbie A. Moehlmann
                                                      SBN 24007691
                                                      Federal Bar No. 25235
                                                      Charles B. Walther
                                                      SBN 24005125
                                                      Federal Bar No. 30775
                                                      1001 McKinney Street, Suite 2000
                                                      Houston, Texas 77002
                                                      Phone: 713-654-8001
                                                      Facsimile: 713-343-6571
                                                      rmoehlmann@wwmlawyers.com
                                                      bwalther@wwmlawyers.com

                                               ATTORNEYS FOR AIRBNB, INC.




                                                  3
      Case 4:18-cv-04622 Document 1 Filed in TXSD on 12/07/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that I have caused a true and correct copy of the foregoing instrument to
be served upon the following counsel of record herein via the Court’s CM/ECF system and e-mail
on this 7th day of November, 2018.

       Roderick D. Rodgers
       Kenneth Stephens
       2616 South Loop W. #210
       Houston, Texas 77054
       Tel. (832) 930-0529
       Fax. (713) 391-8349
       filings@stephenspllc.com


                                                    /s/ Robbie A. Moehlmann
                                                    Robbie A. Moehlmann




                                                4
